Title: Humourous Reasons for Restoring Canada, 27 December 1759
From: Franklin, Benjamin
To: 


News of the British victory on the Plains of Abraham, Sept. 13, 1759, and of the capitulation of Quebec five days later reached London October 16. Together with British victories in other theaters of operation in recent months, this conquest seemed to many observers to promise an end to the war in the near future. Discussion soon began to appear in the public prints about the terms on which Great Britain should make peace. Franklin’s major contribution to that debate was the so-called “Canada Pamphlet,” published in April 1760, which will be reprinted in the next volume of this edition. The present letter to The London Chronicle is, in Verner W. Crane’s words, “a preliminary and ironic sketch of arguments” more fully developed in that pamphlet.
 
Mr. Chronicle,
[December 27, 1759]
We Britons are a nation of statesmen and politicians; we are privy councellors by birthright; and therefore take it much amiss when we are told by some of your correspondents, “that it is not proper to expose to public view the many good reasons there are for restoring Canada,” (if we reduce it.)

I have, with great industry, been able to procure a full account of those reasons, and shall make no secret of them among ourselves. Here they are. Give them to all your readers; that is, to all that can read, in the King’s dominions.
1. We should restore Canada; because an uninterrupted trade with the Indians throughout a vast country, where the communication by water is so easy, would encrease our commerce, already too great, and occasion a large additional demand for our manufactures,
   *Every Indian now wears a woollen blanket, a linnen shirt, and cloth stockings; besides a knife, a hatchet and a gun; and they use a variety of other European and Indian goods, which they pay for in skins and furs.
 already too dear.
2. We should restore it, lest, thro’ a greater plenty of beaver, broad-brimmed hats become cheaper to that unmannerly sect, the Quakers.
3. We should restore Canada, that we may soon have a new war, and another opportunity of spending two or three millions a year in America; there being great danger of our growing too rich, our European expences not being sufficient to drain our immense treasures.
4. We should restore it, that we may have occasion constantly to employ, in time of war, a fleet and army in those parts; for otherwise we might be too strong at home.
5. We should restore it, that the French may, by means of their Indians, carry on, (as they have done for these 100 years past even in times of peace between the two crowns) a constant scalping war against our colonies, and thereby stint their growth; for, otherwise, the children might in time be as tall as their mother. 
   †This reason is seriously given by some who do not wish well to the Colonies: But, is it not too like the Egyptian Politics practised by Pharoah, destroying the young males to prevent the increase of the children of Israel?


6. What tho’ the blood of thousands of unarmed English farmers, surprized and assassinated in their fields; of harmless women and children murdered in their beds; doth at length call for vengeance; —what tho’ the Canadian measure of iniquity be full, and if ever any country did, that country now certainly does, deserve the judgment of extirpation:—yet let not us be the executioners of Divine justice;—it will look as if Englishmen were revengeful.
7. Our colonies, ’tis true, have exerted themselves beyond their strength, on the expectations we gave them of driving the French from Canada; but tho’ we ought to keep faith with our Allies, it is not necessary with our children. That might teach them (against Scripture) to put their trust in Princes: Let ’em learn to trust in God.
8. Should we not restore Canada, it would look as if our statesmen had courage as well as our soldiers; but what have statesmen to do with courage? Their proper character is wisdom.
9. What can be braver, than to show all Europe we can afford to lavish our best blood as well as our treasure, in conquests we do not intend to keep? Have we not plenty of Howe’s, and Wolfe’s, &c. &c. &c. in every regiment?
10. The French
   ‡Histoire Generale de la Nouvelle France, par Charlevoix. Liv. XII.
 have long since openly declar’d, “que les Anglois et les François sont incompatible dans cette partie de l’Amerique;” “that our people and theirs were incompatible in that part of the continent of America:” “que rien n’etoit plus important à l’etat, que de delivrer leur colonie du facheux voisinage des Anglois;” “that nothing was of more importance to France, than delivering its colony from the troublesome neighbourhood of the English;” to which end, there was an avowed project on foot “pour chasserpremierement les Anglois de la Nouvelle York;” “to drive the English in the first place out of the province of New York;” “et apres la prise de la capitale, il falloit (says the scheme) la Bruler et Ruiner le pays jusqu’ à Orange;” “and after taking the capital, to burn it, and ruin (that is, make a desart of) the whole country, quite up to Albany.” Now, if we do not fairly leave the French in Canada, till they have a favourable opportunity of putting their burning and ruining schemes in execution, will it not look as if we were afraid of them?
11. Their historian, Charlevoix, in his IVth book, also tells us, that when Canada was formerly taken by the English, it was a question at the court of France, whether they should endeavour to recover it; for, says he, “bien de gens douterent si l’on avoit fait une veritable perte;” “many thought it was not really a loss.” But tho’ various reasons were given why it was scarce worth recovering, “le seul motive (says he) d’empecher les Anglois de se rendre trop puissans—étoit plus que suffissant pour nous engager a recouvrer Quebec, a quelque prix que ce fût;” “the single motive of preventing the increase of English power, was more than sufficient to engage us in recovering Quebec, what price soever it might cost us.” Here we see the high value they put on that country, and the reason of their valuing it so highly. Let us then, oblige them in this (to them) so important an article, and be assured they will never prove ungrateful.
I will not dissemble, Mr. Chronicle; that in answer to all these reasons and motives for restoring Canada, I have heard one that appears to have some weight on the other side of the question. It is said, that nations, as well as private persons, should, for their honour’s sake, take care to preserve a consistence of character: that it has always been the character of the English to fight strongly, and negotiate weakly; generally agreeing to restore, at a peace, what they ought to have kept, and to keep what they had better have restored: then, if it would really, according to the preceding reasons, be prudent and right to restore Canada, we ought, say these objectors, to keep it; otherwise we shall be inconsistent with ourselves. I shall not take upon myself to weigh these different reasons, but offer the whole to the consideration of the public. Only permit me to suggest, that there is one method of avoiding fairly all future dispute about the propriety of keeping or restoring Canada; and that is, let us never take it. The French still hold out at Montreal and Trois Rivieres, in hopes of succour from France. Let us be but a little too late with our ships in the river St. Laurence, so that the enemy may get their supplies up next spring, as they did the last, with reinforcements sufficient to enable them to recover Quebec, and there is an end of the question. I am, Sir, Yours, &c.
A. Z.
